Notice of Pre-AIA  or AIA  Status
This office action is in response to the amendment filed 11/143/20.  Claims 1-1414, 16 and 17 are pending.  Claim 15 has been cancelled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The replacement drawings received 11/13/20 are approved. 

The information disclosure statement (IDS) submitted on 10/29/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2, 5, 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the language “and of maximum height” is unclear.  There appears to be an erroneous “of”.
In claim 5 it is not clear which elongated support element “the elongated support element” reference [both occurrences].

It is unclear how the claim 17 further limits claim 7 as claim 7 already recites that the driven pulley is positioned at the top of the support structure.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2,883,320 to Schmitt in view of U.S. 2009/0107038 to Wan.
Schmitt provides a system for covering flat surfaces comprised of a support structure comprising support poles 3/4 maintained in position by a network of tie rods [any one or all of 5, 6, 7, 22, 34], and pairs of elongate support elements 14 joined at their upper ends 19 in a raised position and to poles 3 at their lower ends forming pairs of slopes.  Protection sheets 8/9/10/11 are positioned on support elements 14 and move through sliding from an open position [Fig. 2] to a closed positon [Fig. 1] via movement means [Fig. 6].

With respect to claims 7 and 8, chain 38 and cable 37 are considered to meet the limitation of an annual belt and they are moved via an electric motor 36, drive pulley 39 and driven pulley 40.
With respect to claim 9, see flanges 18/19/20.
With respect to claim 13, the sheets 8-11 are considered to meet “anti-hail” as they inherently would provide some degree of hail protection.
With respect to claims 12 and 14, the transparency or degree of shading of the sheets is viewed as well as the material of the sheets is viewed as a choice of design which would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention based upon the amount of light desired to be allowed through.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have select UV stabilized polyethylene sheets as they are a commonly available material for covering sheets and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 
Schmitt fails to provide electrical energy generation units on the top of the support structure above the protection sheets.
Wan teaches that at the time of the effective filing date of the invention it was known to provide electrical generation units/wind turbines 23 on the top of a support pole above a movable cover 7.
.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The replacement drawings have been approved and overcome the outstanding drawing objections.  The pin of the claims and figures is understood to correspond to pin 7 shown in figures 8 and 9 of WO 2010/103378 as discussed on page 1 of the instant application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ROBERT CANFIELD
Primary Examiner
Art Unit 3635



/Robert Canfield/           Primary Examiner, Art Unit 3636